

Exhibit 10.9
FIRST AMENDMENT TO LEASE
(Sierra Point)




THIS FIRST AMENDMENT TO LEASE ("First Amendment") is made and entered into as of
the 3rd day of May, 2016, by and between AMERICAN FUND US INVESTMENTS LP, a
Delaware limited partnership ("Landlord") and VERACYTE, INC., a Delaware
corporation ("Tenant").


R E C I T A L S :


A.Landlord and Tenant entered into that certain Office Building Lease ("Lease")
dated April 29, 2015 for space in that certain office building located at 6000
Shoreline Court, South San Francisco, California (the "Building").


B.By this First Amendment, Landlord and Tenant desire to memorialize Landlord's
and Tenant's agreement with respect to certain matters pertaining to the Lease.


C.Unless otherwise defined herein, capitalized terms as used herein shall have
the same meanings as given thereto in the Lease.


NOW, THEREFORE, in consideration of the foregoing recitals and the mutual
covenants contained herein, and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged ,' the parties hereto
hereby agree as follows:


A G R E E M E N T :


1.    The Premises. Landlord and Tenant hereby agree that pursuant to the Lease,
Landlord currently leases to Tenant and Tenant currently leases from Landlord
that certain space within the Building commonly known as Suites 100, 200 and 300
and containing 58,625 rentable square feet in the aggregate (the "Premises"),
all as more particularly described in the Lease.


2.    Fitness Center Upgrade Modifications. Notwithstanding anything in Article
46 of the Lease, Article 46 is hereby deemed revised as follows: (i) Tenant
shall not be obligated to pay or share in any Fitness Center upgrade costs (and
Landlord shall be responsible for one hundred percent (100%) of such costs), and
(ii) Tenant shall not have any approval rights whatsoever regarding the Fitness
Center upgrades to be installed by Landlord (and Landlord shall have sole
control over such upgrades.


3.    Tenant Improvement Allowance Disbursement. By its execution of this First
Amendment, Tenant waives any claim by Tenant to any late fees on account of
Landlord's disbursement of the Tenant Improvement Allowance.


4.    Exhaust Ventilation Installation. So long as the same does not adversely
affect Tenant's exhaust ventilation system or any other system serving the
Premises, or disrupt Tenant's
-




--------------------------------------------------------------------------------







use of or operations in the Premises, and subject to the terms and conditions of
this Section 4, Tenant hereby approves of Landlord, at Landlord's sole cost and
expense, accessing Tenant's flue shaft in the Premises in order to install a
separate piping system within such flue shaft. Such piping system shall be used
by prospective ground floor tenants to vent exhaust to the roof of the Building.
Once installed, Landlord shall, at no cost to Tenant (including by means of
including costs in Operating Expenses), cause the piping system to be kept in
good, leak free condition and proper working order, and Tenant shall have no
liability or responsibility therefor. If the installation, repair, maintenance
or operation of the piping system damages or impairs or prevents the proper
functioning of Tenant's exhaust ventilation system, Landlord shall, at no cost
to Tenant (including by means of including costs in Operating Expenses),
promptly repair such damage and restore the proper functioning of Tenant's
exhaust ventilation system. Tenant shall have the right to reasonably review and
approve the plans and specifications for the piping system, and Landlord shall
reimburse to Tenant the actual, documented and reasonable third­ party costs
incurred by Tenant in connection with such review. Landlord shall not install
the piping system until Tenant has had the reasonable opportunity to review and
approve such plans and specifications (which approval shall not be unreasonably
withheld, conditioned or delayed). Access to the Premises by Landlord, its
contractors or any other person in order to install, repair or maintain the
piping system shall be subject to Paragraph 19 of the Lease.


5.    Rent Credit. Landlord shall provide Tenant with a Twenty Thousand Dollar
($20,000.00) rent credit on account of certain sprinkler work performed by
Tenant, which rent credit shall be applied by Landlord toward the Base Rent next
due and payable by Tenant following the date of the full execution and delivery
of this First Amendment by Landlord and Tenant.·


6.    Brokers. Each party represents and warrants to the other that no broker,
agent or finder negotiated or was instrumental in negotiating or consummating
this First Amendment. Each party further agrees to defend, indemnify and hold
harmless the other party from and against any claim for commission or finder's
fee by any other person or entity who claims or alleges that they were retained
or engaged by the first party or at the request of such party in connection with
this First Amendment.


7.    Disclosures. Pursuant to Civil Code Section 1938, Landlord states that, as
of the date hereof, the Premises has not undergone inspection by a Certified
Access Specialist ("CASp") to determine whether the Premises meet all applicable
construction-related accessibility standards under California Civil Code Section
55.53.


8.    Defaults. Tenant hereby represents to Landlord that, as of the date of
this First Amendment, to Tenant's actual knowledge without investigation, there
are currently no breaches or defaults under the Lease by Landlord or Tenant.
Landlord hereby represents to Tenant that, as of the date of this First
Amendment, to Landlord's actual knowledge without investigation, there are
currently no breaches or defaults under the Lease by Landlord or Tenant.


9.    Confidentiality. Landlord and Tenant shall use reasonable efforts to keep
the information in this First Amendment confidential and shall not disclose such
confidential information to any person or entity other than as required by law
or legal process and other than












--------------------------------------------------------------------------------







to each party's officers, directors, employees, accountants, auditors and other
financial advisors, attorneys and other legal advisors, and others who have a
"need to know".


10.    No Further Modification. Except as set forth in this First Amendment, all
of the terms and provisions of the Lease shall apply during the Extended Term
and shall remain unmodified and in full force and effect. In the event of any
conflict between the provision of this First Amendment and the provisions of the
Lease, the provisions of this First Amendment shall control. Effective as of the
date hereof, all references to the "Lease" shall refer to the Lease as amended
by this First Amendment.






IN WITNESS WHEREOF, this First Amendment has been executed on the later of the
dates set forth below.


"LANDLORD"
AMERICAN FUND US INVESTMENTS LP,
 
a Delaware limited partnership
 
 
 
 
By:
/s/ Florence Fricke-Radoux
 
Name:
Florence Fricke-Radoux
 
Title:
Vice President
 
 
 
 
By:
/s/ Nico Brocar
 
Name:
Nico Brocar
 
Title:
Vice President





[SIGNATURES CONTINUED ON FOLLOWING PAGE)




--------------------------------------------------------------------------------







"TENANT"
VERACYTE, INC., a Delaware corporation
 
 
 
By:
/s/ Julie A. Brooks
 
Name:
Julie A. Brooks
 
Title:
EVP, General Counsel
 
Date:
May 20, 2016





==    -


